Judge WELLS
concurring in the result.
I disagree with the majority reasoning, but agree with the result reached.
*87I am persuaded that in Waters v. Phosphate Corp., 50 N.C. App. 252, 273 S.E. 2d 517, disc. rev. denied, 302 N.C. 402, 279 S.E. 2d 357 (1981), this Court clearly held that the visible easement rule applies to contracts to convey land, as well as to deeds of conveyance. I take that to be the law of this case, as well as the law of this jurisdiction. The rule, correctly applied, requires that the visible easements, known to the vendee, will not excuse performance by the vendee. Judge McKinnon found that the CP&L easement, while having visibility, had characteristics not known to the vendee in this case, e.g., rights of ingress and egress, etc. (see paragraph nine of Judge McKinnon’s order). The evidence supports this finding, and this finding supports Judge McKinnon’s conclusions of law, which support his judgment. For these reasons, I concur in the result.